          Case 1:21-cv-06001-AKH Document 9
                                          8 Filed 09/09/21
                                                  09/07/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007
                                                                                  The request for an extension of 90
                                                       September 7, 2021          days to respond to the complaint is
                                                                                  granted. Defendants shall respond
                                                                                  by December 14, 2021.
                                                                                  The initial conference presently
VIA ECF                                                                           scheduled for September 10, 2021
Hon. Alvin K. Hellerstein
                                                                                  is adjourned to January 7, 2022 at
United States District Judge
                                                                                  10:00 a.m.
United States District Court
                                                                                  SO ORDERED
500 Pearl Street
New York, New York 10007                                                          /s/ Alvin K. Hellerstein
                                                                                  September 9, 2021
       Re:     Li v. Renaud, No. 21 Civ. 6001 (AKH)

Dear Judge Hellerstein:

       This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his
Refugee/Asylee Relative Petitions (Forms I-730) and Application to Register Permanent
Residence or to Adjust Status (Form I-485). On behalf of the government, I write respectfully to
request an on-consent extension of time of ninety days to respond to the complaint (i.e., from
September 15 to December 14, 2021). I also respectfully request that the initial conference
presently scheduled for September 10 be adjourned to December 21, 2021 or thereafter.

       The extension and adjournment are respectfully requested because USCIS has scheduled
an interview regarding the Forms I-730 and is still determining next steps and the timeframe
therefor with respect to the Form I-485. This is the government’s first request for an extension of
the deadline to respond to the complaint and to adjourn the initial conference. The plaintiff
consents to these requests.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)
